                         2:19-cv-02148-CSB-EIL # 53-10            Page 1 of 3
                                                                                                      E-FILED
                                                                      Monday, 16 November, 2020 07:37:22 PM
                                                                                 Clerk, U.S. District Court, ILCD
5590-21
KEF/tlp
                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE CENTRAL DISTRICT OF ILLINOIS
                                       URBANA DIVISION

WYLESHA AYRES,                                         )
                                                       )
          Plaintiff,                                   )
                                                       )
          v.                                           )       No.:       19-2148
                                                       )
SHERIFF DEPUTIES CODY CHRISTENSEN and                  )
CORY FLOYD, CHAMPAIGN COUNTY SHERIFF’S                 )
OFFICE, and CHAMPAIGN COUNTY, ILLINOIS,                )
                                                       )
          Defendants.                                  )

                              DECLARATION OF CORY CHRISTENSEN

          I, Cory Christensen, being duly sworn and under oath, over 21 years of age and under no

legal disability, state that if called as a witness I would competently testify to the following:

          1.       The Illinois Law Enforcement Agencies Data System (“LEADS”) is a statewide

shared-information resource available to law enforcement, where participating state, county,

and municipal entities input certain information relating to individuals which may be useful to

law enforcement, such as information relating to an individual’s criminal history — including

past arrests, charges, and convictions — outstanding warrants, license/registration information,

etc.

          2.       The Area-Wide Records Management System (“ARMS”) can simply be described

as a version of LEADS that is local to the Champaign-Urbana area, and which is accessible to

participating agencies, including the Champaign County Sheriff’s Office. Like LEADS, the ARMS



                                                              Exhibit H


                                                   1
                       2:19-cv-02148-CSB-EIL # 53-10           Page 2 of 3




system also contains information relating to local enforcement’s contacts with and notes

regarding a given individual, among other information.

       3.      Before May 8, 2019, I knew Quantrell Ayres was a suspected drug dealer in the

Champaign-Urbana area.

       4.      In my experience, when I am making a law enforcement contact with a drug

dealer or drug user, they often possess a weapon or item that could be used as a weapon (such

as a pocket knife, needle, or razor blade).

       5.      In my training and experience, the weapons an individual may have on his or her

person can be small enough (such as a razor blade) that they would not leave a bulge in the

individual’s pants — even if the individual in question was not wearing low-hanging or baggy

pants. For example, before the subject incident, I have personally found small handguns, knives

that can collapse on themselves, pocket knives, or hypodermic needles on suspects I was patting

down, and there was no bulge in the suspect’s pants.

       6.      In my experience and training before the subject incident, I have learned that

individuals who possess illegal drugs or weapons on their person will often try to discard, hide,

or destroy these items if given an opportunity to do so, especially if the suspect is able to leave

the scene where they are interacting with (and being watched by) law enforcement.

       7.      Both before and after the subject incident, I have predominantly worked

night/early morning shifts, meaning the courthouse is closed during my shift. During my night

shifts, I have tried and succeeding in obtaining warrants for various issues, including probable

cause to arrest a person or search a place. Warrants must be signed off by a judge, and the on-

call State’s Attorney must be consulted as well, in addition to the logistical delays associated


                                                2
                       2:19-cv-02148-CSB-EIL # 53-10          Page 3 of 3




with getting the warrant itself signed and in my possession. In my experience, if I wanted to

obtain a warrant for probable cause at night (and after the Courthouse had closed for the day),

it would have taken roughly two hours to do so. The longest I have ever had to wait for a

warrant was four hours, and the fastest I recall ever getting a warrant is roughly ninety minutes

— although that warrant was obtained during the day, while the courthouse was open. These

time frames are accurate for both before and after the subject incident.




Further Affiant sayeth not.


Dated: __November 16, 2020________                  /s/Cory Christensen___________
                                                       Cory Christensen




         Under penalties as provided by law pursuant to 28 U.S.C. § 1746, the undersigned
certifies that the statements set forth in this instrument are true and correct, except as to
matters therein stated to be on information and belief and as to such matters the undersigned
certifies as aforesaid that he verily believes to be true.


                                                    /s/Cory Christensen___________
                                                       Cory Christensen




                                                3
